EXHIBIT 32.3 CERTIFICATION BY ARTHUR V. TUCKER, JR. PURUSANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Vice President and Controller of Chemed Corporation (“Company”), does hereby certify that: 1) The Company’s Annual Report on Form 10-K for the year ending December 31, 2014 (“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February ­­27, 2015 /s/Arthur V. Tucker, Jr. Arthur V. Tucker, Jr. (Vice President and Controller)
